Citation Nr: 1443002	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, to include whether there was clear and unmistakable error in a previous rating decision dated in December 1962, which denied service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to September 1959 and November 1961 to August 1962.  The Veteran died in July 2013.  The appellant is seeking substitution of the Veteran's pending claim as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2014, the appellant testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death the Veteran filed a petition to reopen service connection for a left knee disability in 2008 that had been previously denied in 1962.  The RO continued the denial in a March 2009 rating decision, after which the Veteran appealed his claim to the Board.  Unfortunately during the course of the appeal, the Veteran died in July 2013.  In June 2014 the appellant submitted a formal request to be substituted as the claimant on behalf of the deceased Veteran as his surviving spouse.  As noted above, the appellant testified at a videoconference Board hearing in August 2014 concerning the service connection claim for the left knee disability.

The AOJ has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2014) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper.  The AOJ should refer to the appellant's June 2014 formal request for substitution on behalf of a deceased claimant.

2.  If the request for substitution is denied, the AOJ should return the claims file to the Board only if the claim is in proper appellant status. 

3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary including asking the appellant to elect a power of attorney if desired, and should readjudicate the petition to reopen service connection for a left knee disability based on substitution.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



